          Case 1:20-cr-00607-LJL Document 22
                                          21 Filed 12/14/20 Page 1 of 2




NEW JERSEY OFFICE                                                           NEW YORK OFFICE
130 POMPTON AVENUE                                                          48 WALL STREET – 5 FL.
                                                                                              TH


VERONA NJ 07044                                                             NYC, NY 10005
(973) 239-4300                                                             (646) 779-2746


                                     LORRAINE@LGRLAWGROUP.COM
                                        WWW.LGAULIRUFO.COM
                                      FAX: (973) 239-4310

                                            _________
                                                                    December 14, 2020
Via ECF
Hon. Lewis J. Liman                     MOTION GRANTED.
United States District Court Judge      The defendant’s travel restrictions are modified to
Daniel Patrick Moynihan                 include the District of New Jersey only for purposes of
United States Courthouse                meeting with his attorney.
500 Pearl Street                                       12/14/2020
New York, NY 10007-1312

                     Re: United States v Adams (Ray Vella)
                         20 Cr. 607 (LJL)

Dear Judge Liman:

        I was appointed to represent Ray Vella in the above matter on December 4, 2020. Mr.
Vela’s bail conditions limit his travel to SDNY and EDNY. My office is in Verona, New Jersey,
and I would like to arrange for Mr. Vela to visit me to discuss his case. Kevin Mead, the AUSA
in this matter and Courtney Defeo have no objection to this request, as long as the modification
to travel to New Jersey is solely limited to attorney visits at my Verona, New Jersey office.
Accordingly, I am respectfully requesting that his bail conditions be modified to include travel to
New Jersey, solely to meet with counsel in my Verona, New Jersey office. Mr. Vela will
coordinate his travel with pretrial services during these times.

       Your Honor’s time and consideration of this request is greatly appreciated.

                                                                    Respectfully submitted,
                                                                    s/
                                                                    Lorraine Gauli-Rufo
                                                                    Attorney for Ray Vela

cc: Kevin Mead, AUSA
    Courtney Defeo
Case 1:20-cr-00607-LJL Document 22
                                21 Filed 12/14/20 Page 2 of 2




                             2
